Case 4:21-cv-00063-JMS-DML Document 1 Filed 04/21/21 Page 1 of 7 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION


PEGGY LOVELESS

        Plaintiff,

v                                                  Cause of Action: 4:21-cv-63

NOVOLEX HOLDINGS, INC. and
Its Brand, HILEX POLY CO. LLC,

         Defendant,



             COMPLAINT FOR DAMAGES AND REQUEST FOR JURY TRIAL

       Plaintiff, Peggy Loveless, by counsel and as her Complaint for Damages against

Defendant, states as follows:


                                    PARTIES, JURISDICTION AND VENUE


       1.      Plaintiff Peggy Loveless (hereinafter referred to as “Ms. Loveless” or “Plaintiff”)

is a resident of Jennings County and former employee of the Defendant.


       2.      Defendants, Novolex Holdings, Inc. and Its Brand, Hilex Poly Co. LLC,

(hereinafter referred to as "Hilex Poly" or “Defendant”) is an employer as defined by 49 U.S.C.

2000e(b), et. seq. that conducts business in the State of Indiana.


       3.      Ms. Loveless invokes this Court’s federal question jurisdiction pursuant to 28

U.S.C. §§ 1331 and § 1343(a).


       4.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391.
Case 4:21-cv-00063-JMS-DML Document 1 Filed 04/21/21 Page 2 of 7 PageID #: 2




                            GENERAL FACTS & SPECIFIC ALLEGATIONS

        5.      Ms. Loveless was hired by Defendant in May 2019 as a Tender.

        6.      Plaintiff, at all relevant times, met or exceeded the legitimate employment

expectations of the Defendant.

        7.      On or about September 14, 2019, Plaintiff suffered an on-the-job injury when she

tore a tendon in her foot, which worsened and became a long-term condition that affected her

major life activities.

        8.      In February 2020, the Defendant’s workers compensation doctor released Plaintiff

to return to work without restrictions.

        9.      After one day on the job, Plaintiff’s injury worsened and Defendant doctor agreed

that eight (8) hour days would be more appropriate.

        10.     When Plaintiff’s condition continued to worsen, she sought the opinion of an

independent doctor who restricted her to four (4) hours a day for a 2-month period, ending on

May 4th, in order to allow her foot to adjust.

        11.     On March 6, 2020, Defendant informed Plaintiff that it would accommodate her

restrictions and asked that she have her doctor fill out an ADAAA form.

        12.     Plaintiff’s doctor completed the forms, but Defendant refused to allow Plaintiff to

return to work claiming that it needed to clarify what was meant by four (4) hour days.

        13.     Plaintiff tried several times to reach Defendant’s Human Resource Department

(“HR”) to get an update on her status, but her communications were not returned.

        14.     On April 24, 2020, Plaintiff received a call from Defendant telling her that she

could return on or about April 27th.
Case 4:21-cv-00063-JMS-DML Document 1 Filed 04/21/21 Page 3 of 7 PageID #: 3




       15.     Plaintiff pointed out that the 2-month acclimation period prescribed by her doctor

was ready to expire in one (1) week, and Defendant’s Human Resource representative told her

that she would contact corporate and get back to her with a response.

       16.     Plaintiff then received a letter on April 28, 2020 approving the four (4) hour days,

but not addressing the 2-month acclimation period.

       17.     The letter invited Ms. Loveless to contact Danielle Phillips with any questions or

concerns, and Ms. Loveless faxed those concerns to Ms. Phillips and headquarters that same day.

       18.     On May 11, 2020, Plaintiff received another letter from Defendant regarding her

termination which stated that her failure to respond to the April 28th letter was considered a

voluntary quit. This letter asked Plaintiff to contact Defendant no later than May 18th if she

believed the letter was sent in error.

       19.     Ms. Loveless reached out to Defendant one final time on May 13, 2020 and once

again she received no response.

       20.     On or about July 9, 2020, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“Charge Number 470-2020-03096”) alleging

discrimination and retaliation under the Americans with Disabilities Act, 42 U.SC. §12101 et.

sec.

       21.     On or about January 20, 2021, the Equal Employment Opportunity Commission

issued Plaintiff a right to sue on Charge Number 470-2020-03096.

                                             COUNT I
                                              ADA

       22.     Plaintiff incorporates by reference Paragraphs one through twenty-one (21) above.
Case 4:21-cv-00063-JMS-DML Document 1 Filed 04/21/21 Page 4 of 7 PageID #: 4




         23.    Defendant discriminated against Ms. Loveless on the basis of her disability when

it failed to accommodate her restrictions by not allowing her to work four (4) hour days for a 2-

month long period in order acclimate her foot to a 12-hour work day.

         24.    These actions violated Ms. Loveless’s rights Americans with Disabilities Act, 42

U.SC. §125101 et. sec.

         25.    As a result of the foregoing, Ms. Loveless has sustained damages including, but

not limited to, lost wages and benefits, emotional suffering, anguish, embarrassment and

humiliation.

         26.    As a result of Defendant’s actions, Ms. Loveless has incurred attorney fees and

costs.

         27.    Defendant’s actions were done with malice or willful reckless disregard to Ms.

Loveless’ rights.

         WHEREFORE, Plaintiff prays for judgment against Defendant, an award of damages

sufficient to compensate Plaintiff for her injuries, including lost pay and benefits, compensatory

damages, punitive damages, and for an award of Plaintiff’s attorney fees and costs incurred, and

for all other appropriate relief.


                                             COUNT II
                                           RETALIATION

         28.    Plaintiff incorporates by reference paragraphs one (1) through twenty-seven (27)

above.

         29.    Defendant terminated the Plaintiff in retaliation for requesting that her previously

agreed to accommodation be honored, and insisting for clarification relating to the same.
Case 4:21-cv-00063-JMS-DML Document 1 Filed 04/21/21 Page 5 of 7 PageID #: 5




         30.   Because Plaintiff questioned the Defendant about her accommodation, Defendant

terminated Plaintiff’s employment.

         31.   Furthermore, the Defendant’s decision to terminate the Plaintiff was pretextual

and done in retaliation for exercising her rights under the Americans with Disabilities Act.

         32.   As a result of the foregoing, Plaintiff sustained damages including, but not limited

to, lost wages, back pay, front pay, benefits, compensatory damages, costs and attorney fees.

         WHEREFORE, Plaintiff prays for judgment against Defendant, for an award of unpaid

wages, compensatory damages, back pay, punitive damages, prejudgment interest, reasonable

attorney fees, costs and all other appropriate relief.

                                             COUNT III
                                            FRAMPTON

         33.   Plaintiff incorporates by reference paragraphs one (1) through thirty-two (32)

above.

         34.   Plaintiff exercised a statutory right by filing a claim under Indiana’s Workers’

Compensation Statute.

         35.    Defendant contravened the Indiana Workers’ Compensation Statute when it

terminated Plaintiff’s employment in retaliation for exercising her statutory right to file a

workers’ compensation claim.

         36.   Terminating Plaintiff’s employment for filing a workers’ compensation claim is

contrary to public policy and actionable under Indiana common law.

         37.   As a result of Defendant’s actions, Plaintiff has sustained damages including, but

not limited to, lost wages and attorney fees.

   WHEREFORE, Plaintiff, Peggy Loveless, by counsel, respectfully requests judgment against

Defendant, Advantage Solutions, in an amount sufficient to fairly and adequately compensate
Case 4:21-cv-00063-JMS-DML Document 1 Filed 04/21/21 Page 6 of 7 PageID #: 6




Ms. Eklof for her lost wages and benefits, injuries and damages, anguish, mental suffering, and

damages, attorney fees and for all other relief just and proper in the premises.

                                                  COUNT IV
                                                 WAGE CLAIM

         38.   Plaintiff incorporates by reference Paragraphs one (1) through thirty-seven (37)

above.

         39.   Plaintiff brings this action, pursuant to Ind. Code 22-2-9 et seq. and Indiana Code

22-2-5 et seq., and in support thereof states as follows:

         40.   Plaintiff, Peggy Loveless, currently resides in North Vernon, IN in Jennings

County.

         41.   Defendant, Hilex Poly, is a domestic corporation doing business in Jennings

County, Indiana.

         42.   Plaintiff is a former employee of the Defendant who was terminated by the

Defendant on or about May 18, 2020.

         43.   Defendant has failed to pay Plaintiff for wages she has earned.

         44.   Pursuant to Indiana Code 22-2-5-2, Plaintiff is also entitled to recover from

Defendant liquidated damages in an amount equal to double the wages due, as well as costs and

reasonable attorney’s fees.

         45.   The Commissioner of the Indiana Department of Labor, by and through the

Indiana Attorney General, has authorized Plaintiff to pursue his claim for unpaid wages pursuant

to Indiana statute.

         46.   All conditions precedent to this action have occurred, have been performed or

have been excused.
Case 4:21-cv-00063-JMS-DML Document 1 Filed 04/21/21 Page 7 of 7 PageID #: 7




       WHEREFORE, Plaintiff prays for judgment against Defendant and an award of damages

as follows:

               1. Unpaid wages in the amount of $2,218.00;

               2. Liquidated damages in the amount of $4,436.00;

               3. Costs and reasonable attorney fees;

               4. Prejudgment interest; and

For a final judgment against Defendant in the amount of $6,654.00 in compensation under this

Count IV, plus prejudgment interest, plus Plaintiff’s costs and Plaintiff’s reasonable attorney fees

incurred herein, and all other just and proper relief.

                                               Respectfully submitted,

                                               HENN HAWORTH CUMMINGS + PAGE

                                               /s/ Paul J. Cummings
                                               Paul J. Cummings, #22713-41


                                     REQUEST FOR JURY TRIAL

       Plaintiff, by counsel, respectfully requests this cause be tried by jury.

                                               Respectfully submitted,

                                               HENN HAWORTH CUMMINGS + PAGE

                                               /s/ Paul J. Cummings
                                               Paul J. Cummings, #22713-41


HENN HAWORTH CUMMINGS & PAGE
1634 W Smith Valley Road, Suite B
Greenwood, Indiana 46142
(317) 885-0041
(888) 308-6503 Fax
